Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-5, 9-21 and 23-29 are pending in the present application. The instant claims are rejected as indicated below. 

Specification
The objection to the disclosure is withdrawn.

Double Patenting
The provisional rejection of claim 5 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 16/530,295; 16/122,681; 16/530,051, 16/530,093; 16/530,127 and 16/530,200 (reference applications) is made moot by the cancellation of the instant claim.

The provisional rejection of claims 1-5, 9-21 and 23-29 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 16/530,295; 16/530,051, 16/530,093; 16/530,127 and 16/530,200 
(reference applications) is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to treating related symptoms of Parkinson’s disease utilizing squalamine or aminosterol 1436 or a salt thereof (see for example, paragraphs [0026]-[0032], [0160]-0221], [0235] of the present application). For example, depression (see ‘295, ‘051 ,‘093, ‘200; see for example, instant claims 14, 17 and 26); sleep disorders (see ‘093, ‘200; see for example, instant claims 14, 15 and 26); hallucinations (see ‘093; see for example, instant claims 14, 16 and 26); constipation (see ‘127, ‘200, ‘093; see for example, instant claims 19 and 26). 
The disclosures of the cited copending application sets forth the determination of the starting dose based on the severity of the condition (see for example, ‘295, paragraph [0226]; ‘051, paragraph [0184]; ‘093, paragraph [0169]; ‘127, paragraph [0157]; ‘200, paragraph [0167]).
Therefore, the use of squalamine or aminosterol 1436 for treating said conditions/disorders as recited by the reference claims would render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented. 

Response to Arguments
Applicant argues claim 1 was amended to further define a method of patient-specific aminosterol dose optimization not “taught or suggested” by the claims of the cited references.  Applicant’s argument was considered but not persuasive for the following reasons.
As noted by MPEP § 804.B.2.a, the specification may be used to define the claimed invention.  
As discussed above, the specification of each of the cited reference sets forth the optimization of the dose based on the severity of the condition treated.  Additionally, patient-specific optimization of a drug based on the severity of the condition is routinely done in the medical art and, thus, would have been within the level of skill of the ordinary artisan at the time of the present invention.
For these reasons, the provisional rejection of claims 1-5, 9-21 and 23-29 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 16/530,295; 16/530,051, 16/530,093; 16/530,127 and 16/530,200 (reference applications) is maintained.

The provisional rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 17/264,284 and 17/264,782 (reference application) is made moot by the cancellation of the instant claim.

The provisional rejection of claims 1-5, 9-21 and 23-29 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 17/264,284 and 17/264,782 (reference application) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to treating Parkinson’s disease or a related symptom of Parkinson's disease utilizing squalamine or aminosterol 1436 or a salt thereof (see for example, paragraphs [0026]-[0032], [0160]-0221], [0235] of the present application). For example, Parkinson’s disease (see for example, ‘284, claim 13; ‘782, claim 1); depression (see for example, ‘284, claim 20; ‘782, claim 1; instant claims 14, 17 and 26); sleep disorders (see for example, ‘284, claim 17; ‘782, claim 11; instant claims 14, 15 and 26); hallucinations (see for example, ‘284, claims 17 and 19; instant claims 14, 16 and 26); constipation (see for example, ‘782, claim 9; instant claims 19 and 26). 
The disclosures of the cited copending application sets forth the determination of the starting dose based on the severity of the condition (see for example, ‘284, paragraph [0247]; ‘782, paragraph [0187]).
Therefore, the use of squalamine or aminosterol 1436 for treating said conditions/disorders as recited by the reference claims would render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s argument and the examiner’s response are as discussed above in paragraph #6.

The rejection of claims 1-5, 9-15, 17, 20, 21 and 23-29 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,083,735 (previously Application No. 16/122,681) is maintained. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to treating related symptoms of Parkinson’s disease, i.e., sleep disorder, utilizing squalamine or aminosterol 1436 or a salt thereof (see for example, paragraphs [0026]-[0032], [0160]-0221], [0235] of the present application). 
The disclosures of the cited references set forth the starting dose is higher if the symptom being evaluated is severe, i.e., based on the severity of the condition (see col. 5, lines 39-41).
Therefore, the use of squalamine or aminosterol 1436 for treating said conditions/disorders as recited by the reference claims would render the instant claims obvious.

Response to Arguments
Applicant’s argument and the examiner’s response are as discussed above in paragraph #6.

Claim Rejections - 35 USC § 112
The rejection of claims 12 and 15-20 under 35 U.S.C. 112, first paragraph, scope of enablement is withdrawn.

The rejection of claim 6 under 35 U.S.C. 112, second paragraph, is made moot by the cancellation of the instant claim.

The rejection of claim 6 under 35 U.S.C. 112, 4th paragraph, is made moot by the cancellation of the instant claim.


Claim Rejections - 35 USC § 102
The rejection of claim 6 under 35 U.S.C. 102(a)(1) over Zasloff (US 
2015/0368290) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 2, 4, 5, 9, 11-21 and 23-29 under 35 U.S.C. 102(a)(1) over Zasloff (US 2015/0368290) is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claim 6 under 35 U.S.C. 103 over Zasloff (WO 2015/200195 and US 2015/0368290) in view of Chellquist et al. (US 7,981,876) and Regen (US 5,834,453) is made moot by the cancellation of the instant claim.

The rejection of claims 1-5, 9-21 and 23-29 under 35 U.S.C. 103 over Zasloff (WO 2015/200195 and US 2015/0368290) in view of Chellquist et al. (US 7,981,876) and Regen (US 5,834,453) is maintained.
The instant claims are drawn to a method of ameliorating and/or slowing the onset or progression of Parkinson's disease (PD) and/or a non-dopamine related symptom of PD by administering an aminosterol, i.e., squalamine (applicant's elected species) or aminosterol 1436 or a salt thereof, wherein the starting dose is based upon the severity of the symptom and therapeutically effective amount is independent of subject age, size or weight.
Zasloff (‘290) teaches the administration of squalamine or aminosterol 1436 to a human for use in treating Parkinson’s disease, constipation, neurodegenerative diseases, depression, autism, etc. (as encompassed by the instant claims; see the entire reference, for example, Abstract and paragraphs [0002], [0003], [0013], [0016]-[0032]; [0036]-[0037], [0046], [0056], [0066], [0071], [0080]-[0087], [0235]; Examples 7, 
8 and 18).
The reference also teaches
squalamine is isolated from Squalus acanthias (see paragraph [0002]);
an effective daily dosage of about 0.1 to about 20 mg/kg body weight and that the effective dose can be established by defining the initial dose required to induce the aminosterol-induced GI response (see paragraph [0027]);
administration via any pharmaceutically acceptable method including and not limited to oral administration (see paragraph [0028]);
combination with at least one additional active agent to achieve either an additive or synergistic effect (see paragraph [0029]);
conditions Parkinson’s disease, constipation gastro- intestinal motility disorders such as constipation, neurodegenerative diseases, depression, autism, sleep disturbance, etc. (see paragraphs [0037], [0060]-[0071], [0087], [0116], [0120], [0126], [0130]; PD see for example, paragraphs ([0071], [0087]), [0120]; [0182]-[0197]);
pharmaceutical grade aminosterol, salts such as phosphate (see for example, paragraphs [0096]-[0098]);
pharmaceutical composition comprising one or more binding agents, filling agents (for example lactose monohydrate), buffers, etc. (see paragraphs [0112]- [0114]); and 
initiating with a low initial dose and gradually increasing the daily dose (see 
paragraph [0083]).

Zasloff (‘195) also teaches the administration of squalamine or aminosterol 1436 
to a human for use in treating neurodegenerative diseases (such as Parkinson’s disease) (see the entire article, especially paragraph [0002], [0015]-[0018]; Example 8).
Based on the teachings of Zasloff ‘195 and ‘290, the administration of squalamine or aminosterol 1436 or a salt thereof for treating PD or non-dopamine related symptoms such as depression, sleep disturbances, etc. would have been obvious to the skilled artisan in the medical art at the time of the present invention.

The instant claims differ from Zasloff by reciting (i) the starting dose is based on the severity of the symptom and wherein the therapeutically effective amount is independent of subject age, size, or weight and (ii) the administration by routes other than oral administration, for example, intranasally (see for example, instant claims 3 and 10).

However, 
determining the starting dose of a drug based on the severity of the condition is routinely done in the medical art (see for example, US 5,635,185, col. 3, lines 28-37; US 2003/0035831, paragraph [0022]); and
 Zasloff discloses the intravenous administration of squalamine has been studied (see for example ‘195, paragraph 0012) and that the composition can be administered via any pharmaceutically acceptable method (see for example ‘195, paragraph 0027).
In other words, identifying a starting dose based on the severity of the condition would have been within the level of skill of the ordinary artisan in the art at the time of 
the present invention.  Additionally, the formulation of pharmaceuticals for administration via various routes are well-known in the art.  As evidenced by Chellquist and Regen, various formulations of squalamine, including for intranasal administration, were known in the art at the time of the present invention (see for example, ‘453, col. 17, lines 20-27; ‘876, col. 6, lines 21-31 and paragraph bridging cols. 6/7). Therefore, the skilled artisan would have had the reasonable expectation that the use of squalamine as taught by Zasloff utilizing different routes of administrations, such as, intranasally, would result in treatment as taught by Zasloff.  Utilizing a starting dose based on the severity of the symptom would have been within the level of skill of the ordinary artisan in the art, i.e., doctor, at the time of the present invention.
For the reasons given above, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues Zasloff fails to teach the process of aminosterol dose optimization as an aspect of a method of treatment, as outlined in the claims as currently presented. Chellquist and Regan do not remedy the deficiencies of Zasloff.  Applicant’s argument was considered but not persuasive for the following reasons.
The fact that Zasloff does not teach dose optimization as instantly claimed does not nullify the knowledge in the art as evidenced above.  In other words, dose optimization and determining the starting dose of a drug based on the severity of the condition is routinely done in the medical art (see references above) and, thus, would have been within the level of skill of the ordinary artisan in the art, i.e., a doctor, at the time of the present invention.  
For these reasons, the rejection of claims 1-5, 9-21 and 23-29 under 35 U.S.C. 103 over Zasloff (WO 2015/200195 and US 2015/0368290) in view of Chellquist et al. (US 7,981,876) and Regen (US 5,834,453) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request 
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628